            Case 6:20-cv-00366-ADA Document 17 Filed 08/06/20 Page 1 of 5

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

InfoGation Corporation

vs.                                                 Case No.: 6:20-cv-00366-ADA
Google LLC


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now David S. Almeling                                        , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Google LLC                                        in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               O'Melveny & Myers LLP                                    with offices at:

               Mailing address: Two Embarcadero Center, 28th Floor

               City, State, Zip Code: San Francisco, CA 94111

               Telephone: 415-984-8700                      Facsimile: 415-984-8701


       2.      Since     January 10, 2005                     , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of California                   .

               Applicant's bar license number is 235449                                                 .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               See Attachment 1
     Case 6:20-cv-00366-ADA Document 17 Filed 08/06/20 Page 2 of 5

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):

       N/A




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number: See Attachment 2             on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
       N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):

       N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
               Case 6:20-cv-00366-ADA Document 17 Filed 08/06/20 Page 3 of 5

          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel: Mark Mann of Mann Tindel Thompson

                 Mailing address: 300 W. Main St.

                 City, State, Zip Code: Henderson, TX 75652

                 Telephone: (903) 657-8540


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
David S. Almeling                         to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                        David S. Almeling
                                                       [printed name of Applicant]


                                                       [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 6      day of August                  , 2020 .

                                                        David S. Almeling
                                                       [printed name of Applicant]


                                                       [signature of Applicant]
              Case 6:20-cv-00366-ADA Document 17 Filed 08/06/20 Page 4 of 5




                      Attachment 1 to David S. Almeling Pro Hac Vice Application



U.S. Court of Appeals, Eleventh Circuit (Aug. 8, 2005)
U.S. Court of Appeals, Third Circuit (June 13, 2018)
U.S.D.C. for E.D. California (Sept. 12, 2006)
U.S.D.C. for C.D. California (Dec. 14, 2012)
U.S.D.C. for N.D. California (Jan. 18, 2006)
U.S.D.C. for S.D. California (May 18, 2011)
U.S.D.C. for W. Washington (Oct. 19, 2010)
U.S. Court of Appeals, Ninth Circuit (July 18, 2007)
U.S. Court of Appeals, Federal Circuit (Jan. 23, 2009)
U.S. Supreme Court (2009)
       Case 6:20-cv-00366-ADA Document 17 Filed 08/06/20 Page 5 of 5




              Attachment 2 to David S. Almeling Pro Hac Vice Application



6:19-cv-00356 (August 14, 2019)
6:19-cv-00433 (October 8, 2019)
6:19-cv-00437 (November 22, 2019)
6:19-cv-00515 (December 28, 2019)
6:19-cv-00663 (February 3, 2020)
6:20-cv-00257 (July 24, 2020)
6:20-cv-00259 (July 24, 2020)
6:20-cv-00552 (June 26, 2020)
6:19-cv-00631 (July 20, 2020)
